EXAMINER'S AMENDMENT
This notice of allowability is responsive to the amendment filed March 3, 2022. By that amendment, claims 1, 3-9, 11-13, 15, 16, and 19 were amended; and claims 21-30 were newly presented. Claims 1-30 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas McAllister on May 2, 2022.

The application has been amended as follows: 
Amend claim 1 to read:

1. A hip joint endoprosthesis system, comprising: 
a medical instrument for extracting an implanted prosthesis stem of a hip joint endoprosthesis from a femur bone of a patient, the medical instrument comprising: 
a coupling body with a coupling recess for accommodating a coupling cone protruding from the prosthesis stem, 
wherein: 
the coupling body comprises a coupling base body and a coupling insert which is accommodated in a coupling insert receptacle of the coupling base body and defines the coupling recess; and 
the coupling recess has a lateral insertion opening for inserting the coupling cone into the coupling recess in an insertion direction which runs transversely to a longitudinal axis defined by the coupling cone, 
wherein the coupling base body is formed of a harder material than the coupling insert.

Amend claim 2 to read: 
2. The hip joint endoprosthesis system in accordance with Claim [[1]] 21, wherein the coupling base body is formed of a harder [[metal]] material than the coupling insert.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799